Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 07, 2022

The Court of Appeals hereby passes the following order:

A22D0226. JASON WOOTEN v. THE STATE.

       Jason Wooten, who is proceeding pro se, has filed an application for
discretionary review of the trial court’s order correcting a clerical error in its original
written sentence. The order, however, appears to be subject to direct appeal.
       Wooten pled guilty in 2016 to vehicular homicide and other charges. The court
sentenced him to a total of 30 years, with the first 18 years to be served in
confinement. In 2021, Wooten filed a motion to correct the sentence, alleging that the
court had improperly imposed multiple sentences for the same conduct. In its order
ruling on the motion, the court stated that the original sentence as written contained
clerical errors, and it thus amended the sentence to reflect the court’s intent at the
time the original sentence was imposed.1
       The trial court has the “inherent power to correct its records at any time to
show the true intent of the sentencing court at the time the original sentence was
imposed.” State v. Hart, 263 Ga. App. 8, 9 (587 SE2d 164) (2003) (punctuation
omitted). And when a party files a motion seeking such relief, this Court has
entertained direct appeals from the trial court’s ruling on the motion. See id.; see also
Griggs v. State, 314 Ga. App. 158, 159-160 (2) (723 SE2d 480) (2012).
       Thus, to the extent Wooten sought relief under the court’s inherent power to
correct its records, he is entitled to a direct appeal from the trial court’s ruling on his


       1
       As amended, the final sentencing document provided for the same aggregate
sentence as the original sentencing document (i.e., 30 years, 18 to serve).«Exh. p. 23-
25»
motion. See Griggs, 314 Ga. App. at 159-160 (2). We will grant a timely filed
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j).2
      Accordingly, this application is hereby GRANTED, and Wooten shall have ten
days from the date of this order to file a notice of appeal in the trial court. If he has
already filed a timely notice of appeal in the trial court, he need not file a second
notice. The clerk of the trial court is directed to include a copy of this order in the
appeal record transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/07/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
        In its response to Wooten’s application for discretionary appeal, the State
concedes that the order at issue is subject to direct appeal and prays that the
application be granted pursuant to OCGA § 5-6-35 (j).